DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
Applicant's amendments and remarks, filed on 11/18/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 2, 3, and 6-17 are under examination. 
Claim 4-5 are cancelled. 
Information Disclosure Statement
The information disclosure statement (IDS) document(s) filed 11/18/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Analysis 
Applying the Revised Guidance to the claimed invention, the examiner has determined that the instantly rejected claims are directed to patent-ineligible subject matter. Because the same issues are present in each of the claims, the examiner has focused his consideration on representative claim 1. The same analysis applied to the representative claim(s) also applies to the other rejected claims. 
A. Guidance Step 2A, Prong 1

providing a probabilistic model comprising, for a set of possible k-mers, wherein a k-mer is a group of k polymer units where k is a positive integer: a sequence of states each representing a k mer in the sequence of polymer units; transition weightings each representing a probability of transition from an origin k- mer in the sequence of states to a destination k-mer immediately subsequent in a sequence representing a sequence of polymer units states; and emission weightings each representing a probability…;
determining likelihoods for each ion current measurement in the sequence of measurements, likelihoods that the ion current was dependent on respective k-mers of the set of possible k-mers by optimizing…;
and determining…an estimated sequence of polymer units in the polymer based on the likelihoods determined for each ion current measurement.
Under the updated 2019 Guidance, in determining what a claim is “directed to,” we first look to whether the claim recites any judicial exceptions, such as “mathematical concepts”, “mental processes”, and/or “certain methods of organizing human activity”. Mathematical concepts include mathematical relationships, mathematical formulas or equations, and mathematical calculations.
In this case, the providing and determining steps (including the full limitations and not just the verbs) are directed to ‘mathematical concepts’ because they rely upon a probabilistic model that relates specific mathematical parameters (e.g. transition weightings, emission weightings) for relating polymer sequence data. This position is supported by applicant’s own specification which discloses probabilistic models that are clearly mathematical algorithms [pages 5, 38-40]. Furthermore, as the courts have stated, “it is of no moment that the algorithm is not expressed in terms of a mathematical formula. 
Additionally, the above steps also amount to an analysis or evaluation that can be practically performed by a human, mentally or with pen and paper, and therefore fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. Note that even if most humans would use a physical aid (e.g., pen and paper, analysis of values on a table, or a computer) to help them perform the analysis, the use of such physical aids do not negate the mental nature of this limitation. That is, aside from generically reciting a “processor”, there is nothing in the claims themselves that foreclose these steps from being performed by a human. Contrast this with Example 38, of the 2019 Revised Patent Subject Matter Eligibility Guidance, where one cannot possibly generate a random value using a pseudo-random number generator in one’s mind because a pseudo-random number generator is something that only exists within a machine. Thus, there can be little doubt that the above analysis steps encompass an abstract idea. [Step 2A, Prong 1: YES].
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
controlling translocation…using a polymer binding moiety; 
detecting, using a measurement circuit coupled to the electrodes…;
With regards to said controlling, this amounts to insignificant exta-solution activity for obtaining data for use by the judicial exception, and is not indicative of an integration into a practical application. See MPEP 2106.05(g). With regards to said detecting steps (using a nanopore and electrodes), this step merely obtains sequence data for use by the abstract idea and is recited at a high level of generality. Therefore, these steps amount to insignificant extra-solution activity and are not indicative of an integration into a practical application. See MPEP 2106.05(g).
With regard to the claimed processors, these features are merely invoked as tools to perform an existing simulation process. Simply implementing the abstract idea on a generic  DDR Holdings (Fed. Cir. 2014). In addition, the Examiner finds that Applicant’s claims fail to recite any limitations that purport to improve the functioning of a specific claimed device or effect an improvement to the technology. See Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335—6 (Fed. Cir. 2016). As a result, the claim as a whole merely describe how to generally “apply” the concept of using a probabilistic model for generating estimated sequence data. Because the recited judicial exception is not integrated into a practical application, the claims must be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim. [Step 2A, Prong 2: NO]

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the receiving step amounts to nothing more than insignificant extra-solution activity, even upon reconsideration, and does not amount to significantly more. A review of the prior art teaches that methods for using large macromolecules (i.e. polymer binding moieties) for controlling translocation of a polynucleotide through the nanopores was routine and conventional (see Kasianowicz et al., Annu. Rev. Anal. Chem. 2008. 1:737–66l; see at least Sections 1 and 2). This position is further supported by applicant’s own specification (see at least pages 9-11), which disclose the use of man-made, solid state, and biological nanopore systems.  Therefore, these steps do not amount to ‘significantly more’ than the judicial exception. 
With regards to the claimed sample analysis system, as explained with respect to Step 2A Prong Two, this feature is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Furthermore, the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when considered in combination, these 

D. Dependent Claims
Dependent claims 2, 3, and 6-13 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. In this case, claims 2 and 3 add additional computational steps to the abstract idea set forth above (e.g. using Viterbi algorithms and HMMs). Therefore, the subject matter of these claims is still part of the abstract idea and are not patent eligible for the reasons discussed above. Claims 6-13 further limit the methods for obtaining the measurement data, which is considered extra-solution activity that does not provide a practical application for the reasons discussed above. See MPEP 2106.05(g). Furthermore, the examiner takes official notice that such steps/elements were well understood, routine, and conventional in that ar.  As such, the claimed subject matter fails to transform the exception into a patent‐eligible application of that exception and fails to integrate the abstract idea into a practical application for reasons discussed above. Regarding claims 14, 16, and 17, these limitations further limit the position of the nanopore and the polymer binding moiety, and therefore amount to nothing more than insignificant extra-solution activity, even upon reconsideration, and do not amount to significantly more.  Regarding claim 15, this step additionally requires operating a control circuit to supply a voltage, and therefore amounts to nothing more than insignificant extra-solution activity, even upon reconsideration, and also does not amount to significantly more. Therefore, based on the two-part analysis, the instantly rejected claims as a whole are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to MPEP 2106.
Response to Arguments
Applicant’s arguments, filed 11/18/2021, have been fully considered but are not persuasive for the following reasons. 

Applicant additionally argues that the “controlling” step is not routine and conventional. In response, a review of the prior art teaches that methods for using large macromolecules (i.e. polymer binding moieties) for controlling translocation of a polynucleotide through the nanopores was routine and conventional (see Kasianowicz et al., Annu. Rev. Anal. Chem. 2008. 1:737–66l; see at least Sections 1 and 2). This position is further supported by applicant’s own specification (see at least pages 9-11). Therefore, applicant’s arguments are not persuasive.  The examiner maintains that the focus of the claims is not any improved computer or [device], but the improved mathematical analysis; and it is well established that the inventive concept necessary at step two of the Mayo/Alice analysis cannot be furnished by the abstract idea (or law of nature) itself. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.       Determining the scope and contents of the prior art.
2.       Ascertaining the differences between the prior art and the claims at issue.
3.       Resolving the level of ordinary skill in the pertinent art.
4.       Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following rejection has been modified in view of applicant’s amendments.
Claims 1, 2, 3, and 6-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kasianowicz et al. (Annu. Rev. Anal. Chem. 2008. 1:737–66) in view of Churbanov et al. (BMC Bioinformatics 2007, 8(Suppl 7):S14, pp.1-15).
Kasianowicz teaches methods for sequencing based on nanopore technology and algorithms. Regarding claim 1, Kasianowicz teaches translocating a polynucleotides (which broadly encompass both polymers and/or k-mers) through a nanopore and detecting a sequence of measurements indicative of ion current flow [Sections 3, 4, and 7; and Figure 6a]. Kasianowicz teaches methods for using large macromolecules (i.e. polymer binding moieties) for controlling translocation of a polynucleotide through the nanopores [Section 7]. Kasianowicz teaches providing a HMM model (i.e. probabilistic model) for analyzing the ion current time series data [Section 2.3] and a vertibi graph search algorithm that determines sequences of measurement values of Ii and determines the state sequences (Si) given the HMM and the data [page 743, entire, Figure 2]. 
Kasianowicz teaches determining state-transition-dependent probability distributions transition probabilities between possible states of analyte-induced nanopore current levels using said HMM model [Section 2.3], wherein various Si nodes serve the function of representing probability transitions between origin (start) to destination (finish) [page 743, entire, Figure 2 (in this case the gray arrows represent the probabilities for 
Kasianowicz does not specifically teach determining likelihoods, for each ion current measurement in the detected sequence of measurements of the polymer that the ion current measurement was dependent on respective k-mers of the set of possible k-mers, by optimizing a sequence of states of the probabilistic model based on the detected sequence of ion current measurements, the transition weightings, and the emission weightings; and determining an estimated sequence of polymer units in the polymer based on the likelihoods determined for each ion current measurement, as amended. However, as discussed above, Kasianowicz teaches determining a matrix of state-transition-dependent probability distributions (i.e. likelihoods) between states of ion current levels resulting in a superior description of the data set [Figure 2c and page 744], wherein the HMM models inherently optimize sequences of states [see page 744, para. 3]. Kasianowicz further teaches determining the most probable state sequence given the HMM and the ion current data using a Viterbi graph search algorithm [page 743, entire, Figure 2]. 
Furthermore, Churbanov teaches a method of nanopore sequencing based on an improved DHMM model that includes determining probabilities and using Viterbi algorithms. In particular, Chubanov teaches explicit equations and parameters associated with transition probabilities (i.e. weighting) and determining a complete output sequence based on the probabilities associated with emitting subsequences (i.e. k-mers) and emission signals [page 2, col. 1 and Appendix D, and Figures 1-4 and 10]. 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the instant invention to have modified the method of Kasianowicz by determining likelihoods for each ion current measurement and determined an estimated sequence of polymer units in the polymer based on the likelihoods, as claimed, since Kasianowicz reasonably suggests these features (as discussed above) and since Chubanov further provides explicit equations associated with transition probabilities and methods for KSR, 550, U.S. at 417. 
Regarding dependent claims 2, 3, and 6-15, all aspects of these claims are taught or suggested by the combination of Kasianowicz and Chubanov for the following reasons. Kasianowicz teaches Viterbi and HMM models [see above], which are probabilistic models as in claims 2, 3, 13. Kasianowicz teaches the use of polymerase chain reaction (i.e. enzymatic assistance) to demonstrate that single-stranded DNA (ssDNA) is transported through the α-hemosylin nanopore [page 745, Figure 3], which makes obvious enzymatic assisted translocation as in claim 7 (since polymerase is an enzyme). Kasianowicz teaches making a plurality of measurements in at least two dimensions (including current and time) [Section 3, entire, Figure 3, page 756, last para., and Figure 9], as in claims 8, 9, 10. Kasianowicz teaches  applying forces to a polymer in a nanopore across a membrane [page 752 and page 757, last two paras.]. Kasianowicz teaches measuring regions on the same polymer [Section 3, entire, Figure 3, page 756, last para., and Figure 9], as in claim 11. Kasianowicz teaches supply voltage to electrodes [page 747]. Regarding claims 16 and 17, Kasianowicz teaches controlling the rate of polymer translocation using macromolecules or molecular adapters as well as proteins [Section 7, Figure 6], which reasonably suggest the use of enzymes for achieving these functions since enzymes are large macromolecules and proteins. 
Response to Arguments
Applicant’s arguments, filed 11/18/2021, have been fully considered but are not persuasive for the following reasons. 
Applicant argues that Kasianowicz and Churbanov fail to teach the step for controlling translocation of a polymer through a nanopore. In response, Kasianowicz teaches methods for using large macromolecules (i.e. polymer binding moieties) for controlling translocation of a polynucleotide through the nanopores [Section 7].
Applicant again argues that Kasianowicz and Churbanov fail to teach determining likelihoods for each ion current measurement in the detection measurements of the polymer, or determining an estimated sequence of polymer units based on the likelihoods as claimed. In response, the examiner has acknowledged that Kasianowicz does not specifically teach these features. However, as discussed above, Kasianowicz teaches determining a matrix of KSR, 550, U.S. at 417. For at least these reasons, the rejection is maintained. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619